357 So.2d 1167 (1978)
LOU-ARK EQUIPMENT RENTALS CO., INC.
v.
HONG AH FONG, Hong Au Fong, Hong Kar Fong, Hong May Fong, Yew Bong Fong, a/k/a Larry Fong, Individually and as Curator for the minor, Jeong Fong, a/k/a Jone Fong, the National Bank of Commerce in Jefferson, A. L. Warriner & J. K. Builders, Inc.
Alfred L. WARRINER, Jr.
v.
HONG AH FONG, Hong Au Fong, Hong Kar Fong, Hong May Fong, Yew Bong Fong, a/k/a Larry Fong, Individually and as Curator for the minor Jeong Fong, a/k/a Jone Fong & J. K. Builders, Inc.
No. 62014.
Supreme Court of Louisiana.
May 5, 1978.
Denied.